Exhibit 10.1



 [image0.jpg]






October 4, 2020


Katherine Motlagh





Dear Katherine:


On behalf of CyrusOne, I am happy to extend an offer to you for the position of
Executive Vice President & Chief Financial Officer, reporting to our President &
Chief Executive Officer (“CEO”), Bruce W. Duncan.  This position is located at
the corporate headquarters in Dallas, Texas.  This offer is contingent upon you
not being legally bound by a non-competition agreement that would prohibit your
employment with the Company, successful completion of a background investigation
and drug test, and you signing the CyrusOne Non-Disclosure and Non-Competition
Agreement included with this offer letter.  This offer is further subject to
review and approval by the Compensation Committee of our Board of Directors (the
“Compensation Committee”).  Your anticipated start date with the Company is no
later than November 2, 20201.


Compensation for this salaried, exempt position will include:




●
Bi-weekly base salary of $19,230.77 (equivalent to $500,000 annually), to be
paid in accordance with current Company payroll policies.





●
Eligibility to participate in the CyrusOne annual cash bonus program at a target
opportunity level equal to 100% of your actual base pay earnings for the year. 
Any bonus earned is based on a combination of business results and your own
results measured against performance objectives for you/your position.  Your
2020 bonus will be $400,000 and paid in the first quarter of 2021 at the same
time as other executive bonuses.  Any bonus payments made to you are at the sole
discretion of the CEO and require final approval from the Compensation
Committee.





●
An initial award of CyrusOne, Inc. restricted stock pursuant to our long term
incentive plan and applicable award agreement, with a grant date value equal to
$1,250,000, which will vest 1/3 on each of the first three anniversaries of the
grant date so long as you remain continuously employed with the Company through
each such vesting date; provided that, if your employment is terminated (i) by
CyrusOne other than (A) for Cause (as defined below) or (B) by reason of your
death or disability or (ii) by you for Good Reason (as defined below), the award
will immediately vest in full.  This grant will be effective on November 2,
2020.





●
In addition, beginning in calendar year 2021, you will be eligible for an annual
equity award pursuant to our long-term incentive plan and applicable award
agreements, with a target grant date value equal to 200% of your then current
base salary, subject to review and approval of the Compensation Committee. 
Equity awards are subject to the terms of the applicable plan, award agreement,
and performance conditions.  Equity grants are typically approved by the
Compensation Committee each year in the first quarter.














--------------------------------------------------------------------------------

1 Provided, as applicable, your election to be the Company’s “Chief Financial
Officer” will be effective on the later of (i) your start date and (ii) the day
following the filing of CyrusOne Inc.’s Form 10-Q for the period ending
September 30, 2020.


1

--------------------------------------------------------------------------------





●
You will be eligible for Paid Time Off (PTO) at a rate of 160 hours per calendar
year.





●
As a full-time employee, you will be eligible for the standard Company benefits
package.  Employees are eligible for insurance coverage on the first of the
month coinciding or following the date of hire.





●
All full-time, regular employees of CyrusOne who have attained the age of 18 and
completed 30 days of service are eligible to participate in the CyrusOne 401(k)
Savings Plan beginning on the first of every month.  Details about our 401(k)
Savings Plan are included in our Benefits Summary.



As a condition of your acceptance of employment with CyrusOne, you represent and
warrant (a) that you have not disclosed and will not disclose to CyrusOne any
trade secrets or other confidential or proprietary information that, by virtue
of the ownership of such information by another person or entity or for any
other reason, you may not lawfully so disclose, (b) that you have not taken from
your former employer any trade secrets, confidential information, or other
business-related items, including, among other things, materials prepared by
you, regardless of where the material is physically or electronically located,
and you have returned to your former employer any such items, and (c) that your
employment by CyrusOne will not conflict with, or result in a breach of, any
agreement to which you are a party or by which you may be bound, or any legal
duty you owe or may owe to another.


Nothing in this offer letter will be construed as a guarantee of continuing
employment for any specified period.  Your employment with the Company is
at-will and is terminable by you or the Company at any time, with or without
Cause.  “Cause” means our Board of Directors determines that there has been
fraud, misappropriation, embezzlement or misconduct constituting serious
criminal activity on your part.  “Good Reason” has the meaning set forth in any
severance agreement entered into between you and the Company or any of its
affiliates.  The terms of this offer letter will supersede any previous terms or
offers of employment, whether verbal or written, which may have related to the
subject matter hereof in any way.


We are excited to extend this opportunity to you and look forward to your
acceptance.  Please return the signed offer letter to me within 3 calendar days.


If you have any questions, please let us know.  Congratulations and welcome to
the TEAM!


Regards,




Robert M. Jackson
Executive Vice President, General Counsel & Secretary





ACCEPTED BY:
 
 
 
 
 
 
 
/s/ Katherine Motlagh
 
 October 4, 2020
 
Katherine Motlagh
 
Date
 
 
 
 
 






2